            Case 1:18-cv-01556-TSC Document 42 Filed 07/09/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                    )
BUZZFEED, INC.,                                     )
                                                    )
       Plaintiff,                                   )
                                                    )
       v.                                           ) Civil Action No: 18-01556 (TSC)
                                                    )
U.S. DEPARTMENT OF JUSTICE, et al.,                 )
                                                    )
       Defendants.                                  )
                                                    )

                                            NOTICE


       On July 1, 2021, the Attorney General directed a review of the Department of Justice’s

policies and procedures regarding the administration of existing federal laws governing capital

sentences, and imposed a moratorium on federal executions during the pendency of that review.

Defendant is considering whether (and if so, how), these developments affect any arguments

Defendant has presented in this litigation. Defendant hereby notifies the Court and Plaintiff that

by July 23, 2021, Defendant will inform them of any effect of these developments on Defendant’s

legal arguments or the application of any FOIA exemptions in this matter.
         Case 1:18-cv-01556-TSC Document 42 Filed 07/09/21 Page 2 of 3




July 9, 2021                        Respectfully submitted,


                                    BRIAN D. NETTER
                                    Deputy Assistant Attorney General

                                    ELIZABETH J. SHAPIRO
                                    Deputy Director, Federal Programs Branch

                                    /s/ Jonathan D. Kossak s
                                    JONATHAN D. KOSSAK
                                    Trial Attorney (DC Bar # 991478)
                                    U.S. Dep’t. of Justice, Federal Programs Branch
                                    1100 L Street, NW
                                    Washington, D.C. 20005
                                    Tel. (202) 305-0612; Fax. (202) 616-8460
                                    Email: jonathan.kossak@usdoj.gov
          Case 1:18-cv-01556-TSC Document 42 Filed 07/09/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that I filed the foregoing Notice with the Clerk of the Court through the

ECF system on July 9, 2021. This system provided a copy to and effected service of this document

on all parties.

                                                           /s/ Jonathan D. Kossak
                                                           JONATHAN D. KOSSAK
                                                           Trial Attorney (DC Bar # 991478)
                                                           United States Department of Justice
                                                           Civil Div., Federal Programs Branch
